           Case 1:18-cv-01580-RCL Document 32-4 Filed 10/23/20 Page 1 of 1


From:            Miller, Mark E
To:              Darby, Michael (Michael.Darby@fema.dhs.gov)
Cc:              Bunn, Donald
Subject:         My Status
Date:            Wednesday, February 20, 2013 5:57:00 PM


Mike,
         I went to the doctor again today. Without going into any distrusting details, I need to stay
in the prone position as much as possible for the next few days to avoid blood clotting after the
cath… With that, I am requesting the rest of the week as leave. I will put in the WebTA request
soon. I should be up and running Monday morning. I should also have the medical telework
paperwork for you by then. I’m sorry for the inconvenience this causes…

Thanks
Mark


Mark E. Miller
FEMA OCFO, Budget
Call my Blackberry at:
202-701-5663
mark.e.miller@dhs.gov




                                                                                             Kirton - AFPD - 000254
